Citation Nr: 0919476	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  01-02 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disorder of the right 
eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to May 
1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board observes that the Veteran's claim was adjudicated 
in March 1999 and then readjudicated in November 1999 upon 
receipt of additional evidence.  The Veteran then filed 
notice of disagreement (NOD) in February 2000.  As the NOD 
was timely with the March 1999 rating decision, the Board 
determines that the March 1999 rating decision is on appeal.  
Cf. Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007) (a 
claim becomes final and subject to a motion to reopen only 
after the period for appeal has run, and any interim 
submissions before finality must be considered by the VA as 
part of the original claim).

Additionally, the Board observes that the Veteran's claim has 
been adjudicated as service connection for an eye disorder; 
however, the Board notes that only the right eye is 
implicated in the Veteran's statements and the medical 
evidence.  Hence, the Board has narrowed the issue to 
entitlement to service connection for a right eye disorder, 
as shown above.


FINDINGS OF FACT

1. The Veteran is not presumed to have been sound upon entry 
into military service with respect to a right eye disorder; a 
right eye disorder pre-existed service.

2. Clear and unmistakable evidence shows that a right eye 
disorder was not aggravated by service.  


CONCLUSION OF LAW

A disorder of the right eye was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, as the initial adjudication of the 
claim was issued prior to enactment of the VCAA, no notice 
sent to the Veteran before the March 1999 rating decision may 
be considered to be compliant with the VCAA.  VCAA letters 
were sent in September 2003 and April 2007.  

In reviewing the claims file, the Board observes that the 
VCAA notices issued in September 2003 and April 2007 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  The April 2007 letter also 
addressed disability ratings and effective dates.  Although 
these letters were untimely, the Board finds no prejudice to 
the Veteran as a result.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, the Board observes 
that a statement of the case (SOC) or supplemental statement 
of the case (SSOC) constitutes a "readjudication decision" 
that complies with all due process requirements if preceded 
by adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  As a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield v. Nicholson, 
444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the present case, 
these letters were followed by multiple SSOCs; thus, any 
defect in timing of VCAA notice was rendered harmless.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of April 2004 and August 2008 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis 

The Veteran contends that he had an eye disorder as a result 
of a motor vehicle accident (MVA) prior to service, and that 
the disorder was aggravated during service.  Specifically, he 
indicates that he suffered a corneal abrasion during basic 
training that increased the severity of his right eye 
disorder, and that the current state of his right eyelid has 
caused corneal damage.  Thus, he contends that service 
connection is warranted for a disorder of the right eye.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the Veteran cannot 
claim service connection for that disorder, but the Veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that at his January 1961 enlistment 
examination, scarring of the right eyelid was noted.  
Therefore, the Veteran is not presumed to have been in sound 
condition upon entry into service with respect to his right 
eye.  38 U.S.C.A. § 1111; Wagner.  Consequently, although 
service connection may not be granted on a direct basis, it 
may be granted on the basis of aggravation.  

Service medical records reflect that the Veteran's right 
eyelid was damaged in an MVA prior to service.  Although the 
Veteran reported an injury to the right eye in basic 
training, service treatment records do not show that the 
Veteran was seen for any injury to the eye at any time during 
service, to include a corneal abrasion.  However, they do 
reflect surgery on the right eyelid, which was noted to be 
cosmetic in nature and purpose.  In May 1961, a 
blepharoplasty of the right eyelid was performed.  In October 
1962, the Veteran was seen for complaints of tearing and his 
eye not closing properly; however, the relevant service 
treatment record noted that the Veteran's primary problem and 
concern was cosmetic.  In March 1963, the Veteran reported 
that his eyelashes were sticking him in the eye and that he 
had considerable pain, but the note again reports that the 
Veteran's main desire was cosmetic correction.  The Veteran 
was then transferred for another surgery on the eye and 
partial correction was accomplished with the plan that 
further evaluation/surgery would take place in July 1963.  
However, a few days after the surgery, the Veteran was noted 
to have trichiasis of the upper lid and his lashes were 
pulled.  Thereafter, he was put on Profile with restrictions 
with respect to exposure to winds or dusty conditions.  
Finally, in May 1963, the Veteran was reviewed by a Medical 
Evaluation Board (MEB) and discharged for medical reasons 
with diagnosis of entropion of right eyelid with trichiasis 
and chronic corneal abrasion.  The MEB found that the 
disorder existed prior to service and was not in the line of 
duty.

The first relevant post-service treatment records are dated 
in 1995.  The Veteran had two skin grafts to repair his right 
eyelid, in 1996 and 1999.  Subsequent to his February 1996 
surgery, trichiasis was noted clinically, but the Veteran 
refused epilation.  In February 1999, he underwent a second 
surgery.  After this surgery, the Veteran complained of pain, 
irritation, and tearing.  The skin graft was noted to be 
healed and no lashes were found to be touching the ocular 
surface, and his exposure keratitis was observed to be 
decreased.  A third surgery was performed in April 2004.  

During the appeal period, the Veteran was afforded two VA 
examinations-one in April 2006 and one in August 2008.  At 
each of these examinations, the Veteran's eye was noted to be 
free of inflammation and abrasion, and no trichiasis was 
noted.  In August 2008, the examiner stated that the 
Veteran's right eyelid, subsequent to the multiple surgical 
corrections, was in normal apposition with the globe with no 
signs of current disability or complications. 

The Board finds that the above clearly and unmistakably shows 
that the Veteran's right eye disorder did not undergo an 
increase in severity in service.  Specifically, the Veteran's 
right eye disorder existed prior to service, and the 
diagnoses associated with his preexisting disability-
entropion, trichiasis, corneal abrasion-were the same 
diagnoses present post-service with no indication that they 
were worse post-service than at enlistment.  Further, 
although the Veteran underwent additional surgeries post-
service, there is no sign that his right eye disorder was 
more severe prior to these surgeries, that is, subsequent to 
his surgery in-service.  Moreover, medical evidence dated 
after the Veteran filed his claim in December 1998 does not 
show that he experienced trichiasis or corneal abrasion.  
With respect to the deformity of his right eyelid, the August 
2008 VA examiner found that it was normal apposition and 
without disability.  

Finally, the Board notes that the first evidence of post-
service treatment is dated in 1995, over 32 years after 
service discharge.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Hence, the Board 
determines that the post-service evidence clearly and 
unmistakably demonstrates that there was no permanent 
increase in severity of the Veteran's right eye disorder 
during service.

The Board has considered the Veteran's own statements 
regarding his claimed in-service etiology of his right eye 
disorder, as well as lay statements of others that discuss 
his having injured his eye in basic training.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the lay 
statements are competent to the extent they can speak to 
symptoms, such as redness of the Veteran's eyes, they are not 
competent to diagnose and injury to the eye or to assess any 
change in severity of the Veteran's right eye disorder as a 
result of an injury or event in service. 

Accordingly, the Veteran is not presumed to have been sound 
upon entry into service with respect to his right eye 
disorder, and there is clear and unmistakable evidence that 
the Veteran's right eye disorder did not increase in severity 
during service.  Verdon v. Brown, 8 Vet. App. 529 (1996); see 
also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding 
that the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  On the basis of the above analysis, the Board 
finds that a preponderance of the evidence is against a 
finding that the Veteran's right eye disorder was aggravated 
during service.  See 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert at 53.  Therefore, service connection for a disorder 
of the right must be denied.


ORDER

Service connection for a right eye disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


